329 F.2d 780
Anthony J. CELEBREZZE, Secretary of Health, Education and Welfare, Appellant,v.Estus LIGHTSEY, Appellee.
No. 20933.
United States Court of Appeals Fifth Circuit.
March 19, 1964.

Robert E. Hauberg, U. S. Atty., Jackson, Miss., Alan S. Rosenthal, John C. Eldridge, Attys., Dept of Justice, Washington, D. C., John W. Douglas, Asst. Atty. Gen., for appellant.
Before TUTTLE, Chief Judge, and RIVES and WISDOM, Circuit Judges.
PER CURIAM.


1
This proceeding before the District Court seeking to reverse an administrative determination that appellee was not entitled to Social Security disability benefits raised only the questions whether there was substantial evidence to support the administrative determination and whether the examiner applied the proper legal principles in deciding this case. We conclude that the trial court erred in reversing the Secretary's determination, in that it is apparent that the findings were supported by substantial evidence and that the examiner applied the proper legal standards in his consideration of the case. See Celebrezze v. O'Brient, 5 Cir., 323 F.2d 989.


2
The judgment is reversed and the case is remanded for entry of judgment for the appellant.